                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 WACKER DRIVE EXECUTIVE SUITES,
 LLC, on behalf of itself, individually, and on
 behalf of all others similarly situated,

                         Plaintiff,                   Case No. 1:18-cv-5492

        v.                                            Magistrate Judge Sunil R. Harjani

 JONES LANG LASALLE AMERICAS
 (ILLINOIS), LP,

                         Defendant.


                      SECOND JOINT STATUS REPORT FOR
               PROPOSED CLASS CERTIFICATION BRIEFING SCHEDULE

       Pursuant to the Court’s May 22, 2020 Order (Dkt. No. 123), Plaintiff Wacker Drive

Executive Suites, LLC (“WDES”) and Defendant Jones Lang LaSalle Americas (Illinois), LP

(“JLL”) (collectively, “the Parties”) respectfully submit the following Joint Status Report, which

includes Plaintiff’s and Defendant’s proposed briefing schedule for Plaintiff’s Reply to

Defendant’s Motion in Opposition to Plaintiff’s Motion for Class Certification:

       1. On January 31, 2020, Plaintiff filed a Motion for Class Certification. (Dkt. No. 105).

       2. The Parties submitted a Joint Status Report on February 5, 2020 agreeing that

             Defendant’s had until March 20, 2020 to file a response to Plaintiff’s Motion for Class

             Certification. (Dkt. No. 109).

       3. On March 5, 2020, the Court granted JLL’s unopposed motion for leave to file an

             oversized 25-page brief and for a one-week extension to file on March 27, 2020 so that

             JLL could take the deposition of one of Plaintiff’s expert, who was not available for

             deposition until March 18, 2020. (Dkt. No. 115).

       4. On March 16, 2020, in response to COVID-19, all civil case deadlines were extended
                                                  1
   by order of the Chief Judge by 21 days. (Dkt. No. 116). On March 30, 2020, civil

   deadlines were extended by the Chief Judge by an additional 28 days. (Dkt. No. 119).

   On April 24, 2020, civil deadlines were extended by the Chief Judge by an additional

   28 days. (Dkt. No. 121). On May 22, 2020, this Court ordered that Defendant’s

   response to Plaintiff’s Motion for Class Certification was accordingly due on June 12,

   2020. (Dkt. No. 123).

5. Defendant filed its Opposition on June 12, 2020. (Dkt. No. 125).

6. The Parties propose the following regarding Plaintiff’s reply brief:

       a. Plaintiff shall file a reply by August 14, 2020.

       b. Plaintiff shall file a reply brief not to exceed 25-pages, which Defendant does

           not oppose.

7. WDES is requesting to file its reply by August 14, 2020 for the following reasons:

       a. JLL had 103 days to draft its response to Plaintiff’s Motion for Conditional

           Certification.

       b. WDES intends to take the deposition of JLL’s expert witness Mark J. Hosfield,

           who was first identified as an expert in connection with JLL’s opposition to

           Motion for Class Certification on June 12, 2020.

8. Plaintiff shall file its response to Defendant’s Motion to Exclude Proposed Expert

   Testimony of Dr. Robert Kaestner by August 14, 2020. JLL shall file its Reply in

   support by August 28, 2020.

9. JLL restates its request (made in the prior status report (Dkt. No. 109, ¶4(d)) for a

   hearing on Plaintiff’s Motion for Class Certification after WDES files its reply brief at

   a date to be determined by the Court. While WDES does not oppose an oral

   argument/evidentiary hearing if the Court is so inclined, it does not believe an oral
                                         2
          argument/evidentiary hearing on its Motion for Class Certification is necessary or

          warranted.

      10. Within fourteen (14) days of the Court’s ruling on Plaintiff’s Motion for Class

          Certification, the Parties shall provide a joint status report updating the Court on

          outstanding discovery needed and a proposed schedule for outstanding discovery and

          other deadlines going forward.

      11. As several discovery issues have been postponed and/or deferred pending the Court’s

          ruling on Class Certification, WDES anticipates several discovery items will need to

          be addressed, including, but not limited to, the production of lease agreements for the

          15 buildings currently manages, the production of documents which indicate the

          number and names of JLL tenants who have moved and/or conducted remodeling of

          their leased space, the production of correspondence and emails from tenants pertaining

          to the union contractor rule, discovery from the three unions at issue in this action

          including Defendant’s correspondence and emails with the three unions, and resolution

          of issues related to the custody and control over servers holding responsive documents.

          JLL believes that whether any additional discovery is necessary will depend on this

          Court’s ruling on Plaintiff’s Motion for Class Certification.


Dated: June 19, 2020                               Respectfully submitted,


WACKER DRIVE EXECUTIVE SUITES,                     JONES LANG LASALLE AMERICAS
LLC                                                (ILLINOIS), LP
/s/ James B. Zouras                                /s/ Scott T. Schutte
     One of Its Attorneys                              One of Its Attorneys

Ryan F. Stephan                                    Philip A. Miscimarra
James B. Zouras                                    Scott T. Schutte
Anna M. Ceragioli                                  Stephanie L. Sweitzer
STEPHAN ZOURAS, LLP                                Kevin F. Gaffney
                                               3
100 North Riverside Plaza, Suite 2150       Heather J. Nelson
Chicago, Illinois 60601                     MORGAN, LEWIS & BOCKIUS LLP
Tel: 312.233.1550                           77 West Wacker Drive
Fax: 312.233.1560                           5th Floor
rstephan@stephanzouras.com                  Chicago, IL 60601
jzouras@stephanzouras.com                   Tel: 312.324.1000
aceragioli@stephanzouras.com                Fax: 312.324.1001
                                            philip.miscimarra@morganlewis.com
Howard W. Foster                            scott.schutte@morganlewis.com
Matthew A. Galin                            stephanie.sweitzer@morganlewis.com
FOSTER PC                                   kevin.gaffney@morganlewis.com
150 N. Wacker Drive, Suite 2150             heather.nelson@morganlewis.com
Chicago, Illinois 60606
Tel: 1.312.726.1600                         Attorneys for Defendant
hfoster@fosterpc.com
mgalin@fosterpc.com

Aaron R. Walner
THE WALNER LAW FIRM LLC
555 Skokie Boulevard, Suite 250
Northbrook, Illinois 60062
Tel: 1.312.371.2308
awalner@walnerlawfirm.com
walner@walnerlawfirm.com

Attorneys for Plaintiff




                                        4
                                CERTIFICATE OF SERVICE

       I certify that on the 19th day of June, 2020, a true and correct copy of the foregoing

document was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,

which will send notification to the following attorneys of record for Defendant:


                                       Philip A. Miscimarra
                                          Scott T. Schutte
                                       Stephanie L. Sweitzer
                                         Kevin F. Gaffney
                                         Heather J. Nelson
                             MORGAN, LEWIS & BOCKIUS LLP
                                      77 West Wacker Drive
                                              5th Floor
                                         Chicago, IL 60601
                                         Tel: 312.324.1000
                                         Fax: 312.324.1001
                             philip.miscimarra@morganlewis.com
                                 scott.schutte@morganlewis.com
                             stephanie.sweitzer@morganlewis.com
                                kevin.gaffney@morganlewis.com
                               heather.nelson@morganlewis.com

                                    Attorneys for Defendant

                                                            /s/ Anna M. Ceragioli




                                                5
